Citation Nr: 0001036	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  94-38 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation greater than 30 percent for the 
service-connected post-operative residuals of multiple 
surgeries of the left knee, with arthritis, from October 1, 
1993.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to April 
1986.

When the appeal of the disability evaluation for the 
veteran's service-connected left knee was last before the 
Board of Veterans' Appeals (the Board) in October 1996, it 
was separated into two distinct issues, namely entitlement to 
an evaluation greater than 20 percent for post-operative 
residuals of multiple surgeries of the left knee prior to 
October 1, 1993, and entitlement to an evaluation greater 
than 30 percent for that disorder from October 1, 1993.  The 
Board denied the former claim, and the latter claim was 
remanded to the Department of Veterans Affairs (VA) Denver, 
Colorado, Regional Office (RO) for additional development.  
Following the completion of that development, the case was 
returned to the Board in November 1999, and is now ready for 
further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Since October 1, 1993, the veteran's left knee disorder, 
characterized as residuals of multiple surgeries of the left 
knee, has been manifested by post-traumatic and post-surgical 
degenerative arthritis, no more than moderate recurrent 
subluxation or lateral instability, and functional range of 
motion, including limitation due to pain, from 0 degrees of 
extension to 90-100 degrees of flexion.  


CONCLUSION OF LAW

The criteria for an increased rating for post operative 
residuals of a multiple surgeries of the left knee, with 
arthritis, from October 1, 1993, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 4.7, 4.14, 
4.40, 4.45, 4.59, Diagnostic Codes 5010, 5257, 5260, 5261 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since this appeal is based upon the veteran's complaints of 
increased pathology in his service-connected disorder, the 
claim is well grounded.  The VA has obtained all available 
treatment records and had the veteran examined.  The VA has 
fulfilled its duty to assist the veteran in obtaining the 
facts pertinent to his claims for an increased disability 
rating.  

Factual Background

The veteran was initially granted service connection for a 
disability of the left knee by rating action in September 
1986.  A medial meniscectomy of the left knee was conducted 
during service to repair damage caused by an injury which 
also occurred during service.  Subsequently, the appellant 
underwent multiple surgeries of the left knee.  As noted 
above, the residuals of those surgeries have been rated at 30 
percent from October 1, 1993, under 38 C.F.R. Part 4, 
Diagnostic Code 5257.  

VA outpatient and hospitalization treatment records were 
sought for the period in question, that is from 1993 to the 
present, and those that were available have been associated 
with the claims file.  These records document that in August 
1993, the veteran underwent arthroscopic surgery of the left 
knee that revealed that the anterior cruciate ligament was 
completely torn and the remaining fibers were torn down and 
scarred on the posterior cruciate ligament and there was only 
a peripheral rim of the lateral meniscus, and there were 
chondromalacic changes.  It was felt that the most likely 
symptoms are a result of pivoting from anterior cruciate 
instability and hanging up of the femoral ridging.  
Outpatient treatment records for October and November 1993 
show that the veteran was still having problems with the left 
knee and tenderness to flexion and extension, but no obvious 
Lachman's and no effusion.  

In December 1993, Dr. W.G.W., M.D., the Chief of Orthopedics 
of the Denver VA Medical Center (VAMC), submitted a statement 
regarding the veteran's left knee.  He stated that the 
veteran's left knee was bad enough to prevent his original 
unrestricted mechanic work, and all work that involves 
significant crouching, crawling, lifting or carrying objects 
more than 50 pounds on any regular or prolonged basis.  
Dr. W.G.W. indicated that this fit into a military L3 
profile, and that the veteran was considered capable of light 
and perhaps occasional medium work, but not frequent medium 
or heavy work.  The Doctor recalled that the August 1993 
arthroscope of the left knee revealed irreversible advanced 
cartilage defects equivalent to a moderate degree of 
arthritis in both the medial and the lateral joint spaces, 
involving both the tibial and the femoral joint surfaces; a 
complete anterior cruciate tear with a positive Lachman and a 
positive pivot shift test.  Dr. W.G.W. indicated that they 
did not recognize the ability to restore the veteran's knee 
to a heavy duty state by surgery, and that the veteran is too 
young, too vigorous, and too heavy to consider a total knee 
replacement, and that would not be compatible with the 
veteran's original heavy mechanical work.  

On VA examination in March 1994, leg circumference, measured 
15 centimeters (cm) above the suprapatellar border, was 53 cm 
for the left leg and 56 for the right and there were multiple 
scars and arthroscopy ports.  There was decreased range of 
motion with flexion measured at 105 degrees and extension at 
0 degrees.  There was no evidence of joint instability with 
negative McMurrays and Lachman tests and a negative anterior 
drawer sign.  Gait was noted as normal without a significant 
limp.  X rays showed osteoarthritis and also showed sclerosis 
in the lateral tibial plateau.  Osteonecrosis was noted as a 
possibility even though it would represent an unusual 
reaction to degenerative changes. 

VA outpatient treatment records for April and May 1994 reveal 
that the veteran still had considerable pain and was taking 
800 milligrams of Motrin four times a day, and requested a 
brace.  May 1994 examination, revealed arthroscopic wounds 
were well healed with range of motion showing flexion to 90 
degrees and extension to 0 degrees, with positive Lachman's 
with mild to moderate medial and lateral joint line 
tenderness.  

Based upon the foregoing evidence, an October 1994 rating 
decision determined that the residuals of the veteran's left 
knee injury were analogous to severe recurrent subluxation or 
lateral instability and a schedular 30 percent evaluation was 
assigned under Diagnostic Code 5257, effective from October 
1, 1993, the date of termination of the temporary 100 percent 
evaluation that had been found warranted based upon surgery 
and convalescence under 38 C.F.R. § 4.30 (1999), from August 
1993.  

The veteran was seen on an outpatient basis in August 1995 
for follow-up concerning his left knee.  He was noted to wear 
a brace during all waking hours, and reported left knee pain 
that limited his activity.  It was further noted that he 
works as an auto mechanic.  Upon examination, there was no 
effusion, with well-healed medial and lateral surgical 
incisions.  There was medial joint line tenderness, with the 
medial greater than the lateral.  There was diffuse 
tenderness around the knee joint.  The medial cruciate 
ligament and the lateral cruciate ligament were stable.  
There was a positive drawer sign, and flexion from 0 to 125 
degrees.  There was mild varus when standing and mild 
posterior sag.  The examiner's impression was chronic left 
knee degeneration.  The plan was to continue knee brace; 
weight loss; continue Motrin.  It was noted that the veteran 
was to return to Georgia in 1996 upon graduation from 
college.  

The veteran was seen in May 1996, at the Denver VAMC 
orthopedic clinic.  It was noted that he had graduated from 
college and was planning to move to Georgia.  It was further 
noted that the brace helps some.  Upon examination, range of 
motion was from 0 to 125 degrees, with no effusion.  The 
brace was noted to fit well.  Recommendations included the 
continuation of the present exercises; to use the brace as 
needed; to add water exercises; 800 milligrams of Motrin as 
needed; and to follow-up in Georgia.  

Pursuant to the Board's October 1996 remand, the veteran 
underwent a special VA orthopedic examination of the left 
knee.  The report of that examination noted that the 
veteran's medical records were provided and were reviewed.  
The report noted by history, that the veteran had served in 
the Army from 1983 to 1986, and that he is currently 
unemployed but that he was previously doing construction 
work.  The report indicated that the veteran had initially 
injured his left knee doing physical training while in 
service when he tore his cartilage.  The veteran reported 
that he underwent arthroscopic meniscectomy in either 1985 or 
1986, and that he had an open procedure, which the examiner 
believed was a debridement in 1987, and then another 
"scope."  It was noted that the veteran had two further 
arthroscopes, the last one done approximately 1992 at the 
Denver VA, which as reported by the veteran was a debridement 
for arthritis.  The veteran indicated that he was told that 
he had a significant loss of cartilage.  It was further noted 
that his previous examinations at the VA including disability 
exams have shown degenerative arthritic changes in his left 
knee.

At the time of this examination, the veteran's main complaint 
was left knee activity related pain and swelling.  His 
symptoms were reportedly worse when he is active and better 
when he is at rest.  The veteran reported some intermittent 
swelling but no catching or locking.  He reported some easy 
fatigability and a limping uncoordinated gait at times when 
he is more comfortable.  The veteran denied frank giving way 
in the knee.  It was noted that the veteran uses a knee brace 
and takes aspirin for his symptoms at this point.  He has 
been told that he is too young to contemplate a knee 
replacement surgery.  He has been seen intermittently at the 
VA orthopedic clinic in Denver.  He says he is very limited 
in his work activities because of his occupation, that being 
construction.  It was noted that he is limited in what he can 
do as a result of the persistent left knee symptoms.  

Physical examination of the left knee was reported to show 
multiple, well healed, surgical scars consistent with the 
surgery.  Range of motion was 0 to 120 degrees both actively 
and passively.  There was evidence of pain during the general 
range of motion testing.  There was reported mild to moderate 
quadriceps and hamstring atrophy but no calf atrophy.

The examiner noted that resisted flexion and extension of the 
knee increased the veteran's symptoms and his pain.  There 
was mild easy fatigability to resisted flexion and extension.  
The collateral ligaments were reported to be stable and 
nontender.  Lachman's sign was traced +1 with a good end 
point.  Medial joint was tender with a positive MacMurray 
sign medially.  Lateral joint line was nontender.  There was 
a mild varus alignment to the knee. The veteran was reported 
to have a mildly antalgic gait during weightbearing.  He had 
difficulty with deep knee bending and increased pain with 
deep knee bending.  The report noted that new x-rays were 
obtained and were available for review.  

The examiner's impression was post-traumatic and post-
surgical degenerative arthritis of the left knee.  The 
examiner also noted that "in addition to the range of motion 
as noted above, I will assign [the veteran] an additional 20 
degree range of motion loss for DeLuca issues (functional 
range of motion = 0 - 100 degrees)."  The examiner further 
stated that "regarding the severity of [the veteran's] 
functional impairment due to his service-connected left knee 
disability, I would opine that he has a moderate functional 
impairment."  Finally, the examiner reiterated that "there 
is, in my opinion, adequate pathology to support this 
functional loss and impairment."  

Following x-rays of the left knee in February 1999, the 
radiologist's pertinent impression was "degenerative change 
medial compartment of the knee greater than the lateral which 
has advanced since the comparison study [from 6/16/97].  This 
is more than expected in a patient of this age, therefore, 
this may be post-traumatic."   

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2 (1999), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board has considered all medical evidence of record 
relating to the veteran's left knee in making a 
determination.  The Board finds that the veteran's left knee 
disability does not warrant an evaluation greater than 30 
percent at any time after October 1, 1993.  

The veteran's service-connected left knee disability has been 
rated as 30 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  A 30 percent disability rating 
requires severe impairment of the knee, due to recurrent 
subluxation or lateral instability.  Id.  Comprehensive 
testing has not revealed more than moderate subluxation or 
lateral instability of the knee.  The knee has been described 
as stable on recent testing.  There has been positive 
Lachman's testing and some joint line tenderness observed, 
but as recently as orthopedic testing in February 1999, he 
admitted to no catching or locking of the joint.  Given that 
the veteran's left knee disability has already been assigned 
the maximum evaluation of 30 percent for the period in 
question under Diagnostic Code 5257, a higher rating is not 
for application.  

In July 1997, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under Diagnostic Code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

In application of VAOPGCPREC 23-97 to the instant case, since 
the veteran's left knee disorder is already rated under DC 
5257, and since degenerative changes, interpreted by Dr. 
W.G.W. as a moderate degree of arthritis, has been in 
evidence from August 1993, a separate, compensable rating 
pursuant to Diagnostic Code 5003 may be warranted for 
arthritis if limitation of motion under either DC 5260 
(limitation of leg flexion) or DC 5261 (limitation of leg 
extension) is shown.  If a claimant does not at least meet 
the criteria for a zero-percent rating under either of those 
codes, however, then there is no additional disability for 
which a rating may be assigned.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion. 

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
x-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited motion, the 
limitation of motion due to pain must be taken into 
consideration in the determination of whether, and to what 
degree, the limitation is compensable.

Diagnostic Codes (DC) 5260 and 5261 govern the rating 
criteria with regard to limitation of motion of the knee.  
Pursuant to DC 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent when limited to 30 degrees; and a 30 percent when 
limited to 15 degrees.  

Pursuant to DC 5261, limitation of extension of the leg 
warrants a zero percent rating when extension is limited to 5 
degrees; a 10 percent rating when extension is limited to 10 
degrees; a 20 percent when limited to 15 degrees; 30 percent 
when limited to 20 degrees; 40 percent when limited to 30 
degrees; and 50 percent when limited to 45 degrees.  

The Board notes that the most profound limitations of left 
knee motion shown since October 1993, were the May 1994 
examination that revealed flexion to 90 degrees and extension 
to 0, and the February 1999 examination that revealed range 
of motion to be flexion to 120 degrees and extension to 0 
degrees, with an additional 20 degree range of motion loss 
accorded by the examiner for Deluca functional loss purposes, 
equating to 100 degrees of flexion and 0 degrees of 
extension.  Consequently, even considering the functional 
loss of motion due to pain described in February 1999, at no 
time during the period in question, namely from October 1993 
to the present, has the veteran's left knee limitation of 
motion warranted a separate compensable evaluation under 
either DC 5260 or 5261, in addition to the 30 percent 
evaluation assigned under DC 5257.  VAOPGCPREC 23-97 (July 1, 
1997); DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. 
Brown, 8 Vet. App. 417 (1995); and 38 C.F.R. §§ 4.40, 4.45.

Further, although Diagnostic Code 5256 and Diagnostic Code 
5262 provide disability evaluations in excess of 30 percent, 
the Board finds that these Diagnostic Codes are not for 
application in such cases where ankylosis and/or nonunion of 
the tibia and fibula, are not shown, as in the instant case.  

While the pain, limitation of motion, and atrophy of the knee 
and surrounding muscle would warrant a minimal compensable 
evaluation (See 38 C.F.R. § 4.59), the overall rating 
warranted does not exceed 30 percent.  As was previously 
discussed, the current 30 percent rating contemplates to 
severe recurrent subluxation or lateral instability, and no 
more than moderate instability is exhibited.  The Board has 
considered all of the applicable evidence relating to the 
veteran's left knee disability, and has considered all 
applicable Diagnostic Codes, and the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, the holding in DeLuca v Brown, 6 Vet. 
App. 321 (1993), Hicks v. Brown, 8 Vet. App. 417 (1995), and 
VAOPGCPREC 23-97 (July 1, 1997).  Based upon that review, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim, and that a rating in excess of 30 
percent is not warranted for the veteran's left knee 
disorder, nor is a separate rating warranted based upon 
limitation of motion.  


ORDER

Entitlement to an evaluation greater than 30 percent for the 
service-connected post-operative residuals of multiple 
surgeries of the left knee, with arthritis, from October 1, 
1993, is denied.




		
	Thomas J. Dannaher
	Acting Member, Board of Veterans' Appeals


 

